,.
'~-
      ~

          . l




                1        WO
                2
                3
                4
                5
                6                            IN THE UNITED ST ATES DISTRICT COURT
                7                                   FOR THE DISTRICT OF ARIZONA
                8
                9        United States of America,                          NO. 19-01107MJ
          1o                           Plaintiff,                           · O:t:lDER OF DETENTION PENDING
                                                                              TRIAL
          11             v.
          12             Valeria Elizabeth Deleon,
          13                           Defendant.
          14
          15                    In accordance with the Bail Reform Act, 18 U.S,C. § 3142(t), a detention' hearing
                                                                             '
          16             has been submitted. I conclude·that the following facts are established:
          17        I    (Check one or both, as applicable.)
          18             D      by clear and convincing evidence the defendant is a danger to the community and
          19            ,,require the detention of the defendant pending trial in this case.
          20             ~       by a preponderance of the evidence the defendant is a serious ·flight risk and
          21             require the detention of the defendant pending trial in this case.
          22                                          PART I -- FINDINGS OF FACT
          23             D      (1)     18 U.S.C. § 3142(e)(2)(A): The: defendant has been convicted of a (federal
          24             offense)(state or local offense that would have been a federal offense if a circumstance
          25             giving rise to federal jurisdiction had existed) that is
          26                    D      a crime ofviolence as defined in 18 U.S.C. § 3156(ci)(4).
          27                    D      an offense for which the maximum sentence is life imprisonment or death.
          28                    D      an offense for whic:h a maximum term of imprisonment of ten years or
       1               more is prescribed i n - - - - - - - - - - - - - - - - - - -
                                                                                                                  )

       2                D         . a felony that was committed after the defendant had been convicted of two
       3               or more prior federal offenses described in 18 U.S.C. § 3142(f)(l)(A)-(C), or
                              \
            )

       4               comparable state or local offenses.
       5                D          -any felony that involves a minor victim or that involves the possession or
       6               use of a firearm or destructive device (as those terms are defined in section 921),
       7               or any other dangerous weapon, or involves a failure to register 1 under 18 U~S.C. §
                                     I.

       8               2250.
       9        D      (2)         18 U.S.C. § 3142(e)(2)(B):        The offense described in finding 1 was
      10    committed while the defendant was on release pending trial for a federal, state or loc-al
      11    offense.
      r2 ·o             (3)        18 U.S.C. § 3142(e)(2)(C):       A period of not more than five years has
      13    elapsed since the (date of conviction)(release of the defendant from imprisonment) for the
      14 · . offense described in finding 1.
      15        D       (4)        Findings Nos. (1), (2) and (3) establish a rebuttable presumption that no
      16.   condition or combination of conditions will reasonably assure the safety of (an)other
      17    person(s) and the community. I further find that the defendant has not rebutted this
      18    presumption.
      19                                               Alter,native Findings
      20        ~      (1)         18 U.S.C. § 3142(e)(3):       There is probable caus.e to believe that the
      21    defendant has committed an offense
      22                ~          for which a .maximum term of imprisonment of teri years or more 1s
      23               prescribed in       Z { V 5 C 7 SL f.> 16D 4-$'/}
                                                      ~                            I
                                                                                                                        1

      24                D          under 18 U.S.C. § 924(c), 956(a), or 2332(b).
      25                D          under 18 U.S.C. § 1581-1594, for which a maximum term of imprisonment
      26               of 20 years or more is prescribed.
      27
                        1 Insert as applicable: (atControlled Substances Act (21 U.S.C. § 801 et seq.}; (b) Controlled

..\   28        Substances Import and Export Act (21 U.S.C. § 951 et seq.); or (c) Section 1 of Act of Sept. 15, 1980 (21
                U.S.C. § 955a).
  n
                                                                 -2-
 1           D       an    offense involving a mmor victim                   under section        18 U.S.C. §
 2                                                                       2


 3   D       (2)     The defendant has not rebutted the presumption established by finding 1
 4   that no condition or combination of conditions will reasonably assure the appearance of
 5   the defendant as required and the safety of the community.
 6                                            Alternative Findings
 7           (1)     There is a serious risk that the defendant will flee; no condition or
 8   combinati9n of conditions will reasonably assure the appearance of the defendant as
 9   required.
10   D       (2)     No condition or combination of conditions will reasonably ass~re the safety
11   of others and the community.
12   D       (3)     There is a serious risk that the defendant will (obstruct or attempt to
13   obstruct justice) (threaten, injure, or intimidate a prospective witness or juror).
14   D       (4)
15
           PART II -- WRITTEN STATEMENT OF REASONS FOR DETENTION
16                          (Check one or both, as applicable.)
17   D       (1)     I find that the credible testimony and information 3 submitted at the hearing
18   establishes by clear and convincing evidence as to danger that: _ _ _ _ _ _ _ __
19
20   D       (2)     I find that a preponderance of the evidence as to risk of flight that:
21           D       The d efendant is not a citizen of the United States.
                            1




22           D       The defendant, at the time of the charged offense, was in' the United States
                                                                     \
23           illegally.
24           D       If released herein, the defendant faces deportation proceedings by the
25
26           2Insert as applicable 18 U.S.C., §§1201, 1591, 2241, 2242, 2244(a)(l), 2245, 2251, 225l(a),
     2252(a)(l), 2252(a)(2), 2252(a)(3), 2252(a)(4), 2260, 2421, 2422, 2423, or 2425.
2J
              3 The rules concernin~ admissibility of evidence in criminal trials do not apply to the presentation
28   and consideration of information at the detention hearing. 18 U.S.C. § 3142(£). See 18 U.S.C. § 3142(g)
     for the factors to be taken into account.


                                                        -3-
 1           Bureau of Immigration and Customs Enforcement, placing him/her beyond the
 2          jurisdiction of this Court.
 3           D      The defendant· has no significant contacts in the United States or in the
 4           District of Arizona.
 5·          D      The defendant has no resources in the United States from which he/she
 6           might make a bond reasonably calculated to assure his/her future appearance.
 7           D      Jl;le defendant has a prior criminal history.
 8           D      The defendant lives and works in Mexico.
 9           D      The defendant is an amnesty applicant but has no substantial ties in Arizona
10           or in the United States and has substantial family ties to Mexico.
                                        (                             .
11           D      There is a recotd of prior failure to comply with/court order.
12           D      The defendant attempted to evade law enforcement contact by fleeing from
13           law enforce~ent.
14           D      The defendant is facing a mm1mum mandatory of _ _ _ _ _ __


16    D      The defendant does not dispute the information contained in the Pretrial Services

17    Report, except:--------------~-----------
18
19    D     In addition:
20
21          The Court incorporates by reference the findings of the Pretrial Services Agency
22    which were reviewed by the Court at the time of the hearing in this matter.
23
                                    .                          '

24                  PART III -- DIRECTIONS REGARDING DETENTION
25          The defendant is committed to the custody of the Attorney General or his/her
26,   designated representative for confinement in a corrections facility separate, to the extent
27    practicable, from persons awaiting or serving sentences or being held in custody pending
28    appeal. The defendant shall be afforded a reasonable opportunity for private consultation


                                                  -4-
      1   with defense counsel. On order of a court of the United States or on request of an
 ·2       attorney for the Government, the person in charge of the corrections facility shall deliver
      3   the defendant to the United States Marshal for the purpose of an appearance in
      4   connection with a court proceeding.
                           '                                                  /

      5                  PART IV -- APPEALS AND THIRD PARTY RELEASE
      6          IT IS   O~ERED      that should an appeal of this detention order be filed with the
      7   District Court, it is counsel's responsibility to deliver a copy of the motion for
      8   review/reconsideration to Pretrial Services at least one day prior to the hearing set before
      9   the District Court. Pursuant to Rule 59(a), FED.R.CRIM.P., effective December 1, 2009,
10        Defendant shall have fourteen ( 14) days from the date of service of a copy of this order or
11        after the oral order is stated on the record within which to file specific written objections
12        with the district court. Failure to timely file objections in accordance. with Rule, 59(a)
                                                                  ;   '


13        may waive the right to review. 59(a), FED.R.CRIM.P.
14               IT IS FURTHER ORDERED that if a rrelease to a third party is to be considered, it
                                                              (


15        is counsel's responsibility to notify Pretrial Services sufficiently in advance of the hearing
                                                                          (       -
16        before the District Court to ·allow Pretrial Services an opportunity to interview and
17        investigate the potential third party custodian.
18        DATE: March l, 2019
19
20
21
22
23
24I



25
26
27
. i

28


                                                       - 5-
